DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 2-17 are improper because these claims recite “method” claims and depend upon independent claim 1 which is directed to “an electronic device”.  These claims should recite “The electronic device of claim …”.
Appropriate correction is required.

Allowable Subject Matter
Each of claims 3-4, 6-7, 9-16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8, 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dolbakian (US Patent Application Publication 2019/0369842 A1 hereinafter Dolbakian) in view of BUTCHER et al (US Patent Application Publication 2016/0269540 A1 hereinafter Butcher).
With regard to claims 1, 18, 19, Dolbakian teaches an electronic device, a computer-implemented method, a non-transitory computer-readable storage medium, respectively, comprising: 
one or more processors <fig 10>; 
a memory <fig 10>; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for <fig 10, para 0075>: 
identifying a first plurality of data items from a plurality of data models <fig 8B, confidence score can be assigned to data items such as applications, tasks para 0056-0057>, wherein:
each data model of the plurality of data models is associated with a model confidence value <fig 8B, confidence score can be assigned to data items such as applications, tasks para 0056-0057>; and 
each data item of the first plurality of data items is previously selected by a user < historical usage data of applications can be used para 0024>; 
obtaining a plurality of item confidence values based on a comparison of the model confidence values, wherein <confidence values can be compared to a threshold para 0045>: 
each data item of the first plurality of data items is associated with an item confidence value of the plurality of item confidence values <fig 8B item 856 relevance score can be applied to each member of the set>; and 
the plurality of item confidence values indicate relevance of respective data items to current context information <fig 8B item 856, context can be used>; 
identifying a second plurality of data items from the first plurality of data items <fig 8B item 856-860>, 
each data item of the second plurality of data items associated with an item confidence value exceeding a predetermined threshold value<confidence threshold can be applied para 0045, items can be ranked and highest members can be selected, fig 8B items 856-860>; 
Dolbakian does not appear to explicitly disclose the remaining limitations of this claim.
In the same field of endeavor, Butcher teaches
identifying a display size of each data item of the second plurality of data items <size can be according to the relevance para 0030>;
selecting an arrangement of the second plurality of data items based on the identified display sizes <fig 5 shows an arrangement of icons para 0038>; and 	
displaying the selected arrangement of the second plurality of data items <icons can be displayed per relevance and corresponding size fig 5, para 0038>.
 Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Dolbakian, Butcher before him/her before the effective filing date of the claimed invention, to modify the teachings of Dolbakian to include the teachings of Butcher, in order to obtain limitations taught by Butcher.  One would have been motivated to make such a combination because it provides a better display of relevant applications. 
With regard to claim 2, this claim depends upon claim 1, which is rejected above.  In addition, Dolbakian teaches wherein obtaining a plurality of item confidence values based on a comparison of the model confidence values comprises: 
identifying a subset of the first plurality of data items <fig 8B items 856-860>, wherein; 
the subset corresponds to a plurality of data items received from a first data model < data items such as applications, tasks para 0056-0057 can be selected>; 
the subset is associated with a respective plurality of item confidence values <fig 8B confidence score can be assigned>; and 
the data model is associated with a first model confidence value; and 
in accordance with a determination that the first model confidence value exceeds
a model confidence threshold <confidence threshold can be applied para 0045, items can be ranked and highest members can be selected, fig 8B items 856-860>: 
increasing a weight of the respective plurality of item confidence values, wherein the obtained plurality of item confidence values includes the weighted plurality of item confidence values <application icons can be prioritized (increasing weight) para 0049>.
With regard to claim 5, this claim depends upon claim 1, which is rejected above. In addition, Butcher teaches wherein selecting an arrangement of the second plurality of data items comprises: 
identifying a first subset of the second plurality of data items, wherein each data item of the first subset is associated with a first display size <fig 5 applications in different subsets can be shown in different size para 0038>; 
identifying a second subset of the second plurality of data items, wherein each data item of the second subset is associated with a second display size < fig 5 applications in different subsets can be shown in different size para 0038>; and 
In addition, Dolbakian teaches
in accordance with a determination that the first display size is smaller than the second display size, weighting each data item of the first subset higher than each data item of the second sub set <size can be increased or decreased according to priority of the application to be used para 0071>. 
With regard to claim 8, this claim depends upon claim 1, which is rejected above. In addition, Dolbakian teaches wherein selecting an arrangement of the second plurality of data items comprises: 
obtaining a plurality of candidate arrangements <figs 7A-7C show different arrangements para 0053>; 
identifying a score corresponding to each candidate arrangement of the plurality of candidate arrangements <relevant application icons are selected for each arrangement (work, home) a relevance score can be determined para 0055-0057>; and 
selecting a candidate arrangement having a highest score of the identified scores <highest ranked applications can be recommended para 0057, fig 8b item 860>. 
With regard to claim 17, this claim depends upon claim 1, which is rejected above. In addition, Dolbakian teaches
detecting a location of the electronic device <location can be determined para 0049>; 
obtaining, based on the location, additional context information corresponding to a plurality of users <context of different times of days/week days for different users can be used para 0053>; and
 identifying a third plurality of data items associated with a respective plurality of item confidence values, wherein the respective plurality of item confidence values indicates relevance of the third plurality of data items to the additional context information <different relevant items can be provided based upon context para 0053, figs 7A-7C>. 
Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173